Exhibit 25.1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2) DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly BANKERS TRUST COMPANY) (Exact name of trustee as specified in its charter) NEW YORK (Jurisdiction of Incorporation or organization if not a U.S. national bank) 13-4941247 (I.R.S. Employer Identificationno.) 60 WALL STREET NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) Deutsche Bank Trust Company Americas Attention: Lynne Malina Legal Department 60 Wall Street, 37th Floor New York, New York 10005 (212) 250 – 0677 (Name, address and telephone number of agent for service) ROYAL DUTCH SHELL PLC (Exact name of obligor as specified in its charter) England and Wales (State or other jurisdiction of incorporation or organization) Not Applicable (IRS Employer Identification No.) Carel van Bylandtlaan 30 2596 HR the Hague The Netherlands (Address of principal executive offices) Not Applicable (Zip Code) Senior Debt Securities Subordinated Debt Securities (Title of the Indenture securities) Item 1. General Information. Furnish the following information as to the trustee. (a) Name and address of each examining or supervising authority to which it is subject. Name Address Federal Reserve Bank (2nd District) New York, NY Federal Deposit Insurance Corporation Washington, D.C. New York State Banking Department Albany, NY (b) Whether it is authorized to exercise corporate trust powers. Yes. Item 2. Affiliations with Obligor. If the obligor is an affiliate of the Trustee, describe each such affiliation. None. Item 3. -15. Not Applicable Item 16. List of Exhibits. Exhibit 1 - Restated Organization Certificate of Bankers Trust Company dated August6, 1998, Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated September 25, 1998, Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated December 16, 1998, and Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated February 27, 2002- Incorporated herein by reference to Exhibit 1 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 2 - Certificate of Authority to commence business - Incorporated herein by reference to Exhibit 2 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 3 - Authorization of the Trustee to exercise corporate trust powers - Incorporated herein by reference to Exhibit 3 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 4 - Existing By-Laws of Deutsche BankTrust Company Americas, as amended on April 15, 2002 business - Incorporated herein by reference to Exhibit 4 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 5 - Not applicable. Exhibit 6 - Consent of Bankers Trust Company required by Section 321(b) of the Act. - business - Incorporated herein by reference to Exhibit 6 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 7 - The latest report of condition of Deutsche Bank Trust Company Americas dated as of June 30, 2011. Copy attached. Exhibit 8 - Not Applicable. Exhibit 9 - Not Applicable. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the trustee, Deutsche Bank Trust Company Americas, a corporation organized and existing under the laws of the State of New York, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in The City of New York, and State of New York, on this 28th day of October, 2011. DEUTSCHE BANK TRUST COMPANYAMERICAS By: /s/CAROL NG CAROL NG VICE PRESIDENT Exhibit 7 DEUTSCHE BANK TRUST COMPANY AMERICAS FFIEC 031 Page RC-1 Legal Title of Bank 15 NEW YORK City NY State Zip Code FDIC Certificate Number:00623 Printed on 8/4/2011 at 1:23 PM Consolidated Report of Condition for Insured Commercial and State-Chartered Savings Banks for June 30, 2011 All schedules are to be reported in thousands of dollars. Unless otherwise indicated, report the amount outstanding as of the last business day of the quarter. Schedule RC-Balance Sheet Dollar Amounts in Thousands RFCD Tril | Bil | Mil| Thou ASSETS 1. Cash and balances due from depository institutions (from Schedule RC-A): a.Noninterest-bearing balances and currency and coin (1) 1.a b.Interest-bearing balances (2) 20,737,000 1.b 2. Securities: a.Held-to-maturity securities (from Schedule RC-B, Column (a) 0 2.a b.Available-for-sale securities (from Schedule RC-B, Column D) 1,865,000 2.b 3. Federal funds sold and securities purchased under agreements to resell: RCON a.Federal funds sold in domestic offices B987 161,000 3.a RCFD b.Securities purchased under agreements to resell (3) B989 6,000 3.b 4. Loans and lease financing receivables (from Schedule RC-C): a.Loans and leases held for sale 0 4.a b.Loans and leases, net of unearned income B528 4.b c.LESS:Allowance for loan and lease losses 78,000 4.c d.Loans and leases, net of unearned income and allowance (item 4.b minus 4.c) B529 14,344,000 4.d 5. Trading assets (from Schedule RC-D) 4,428,000 5 6. Premises and fixed assets (including capitalized leases) 56,000 6 7. Other real estate owned (from Schedule RC-M) 22,000 7 8. Investments in unconsolidated subsidiaries and associated companies 0 8 9. Direct and indirect investments in real estate ventures 0 9 Intangible assets: 10 a.Goodwill 0 10.a b.Other intangible assets (from Schedule RC-M) 46,000 10.b Other assets (from Schedule RC-F) 5,355,000 11 Total assets (sum of items 1 through 11) 47,446,000 12 Includes cash items in process of collection and unposted debits. Includes time certificates of deposit not held for trading. Includes all securities resale agreements in domestic and foreign offices, regardless of maturity. DEUTSCHE BANK TRUST COMPANY AMERICAS FFIEC 031 Page RC-1 Legal Title of Bank 15a FDIC Certificate Number: 00623 Printed on 8/4/2011 at 1:23 PM Schedule RC—Continued Dollar Amounts in Thousands Tril | Bil | Mil | Thou LIABILITIES Deposits: RCON a. In domestic offices (sum of totals of columns A and C from Schedule RC-E, part I) 19,288,000 13.a (1)Noninterest-bearing (1) 11,995,000 13.a.1 (2) Interest-bearing 7,291,000 13.a.2 b.In foreign offices, Edge and Agreement subsidiaries, and IBFs RCFN (from Schedule RC-E, part II) 11,805,000 13.b (1)Noninterest bearing 7,429,000 13.b.1 (2) Interest bearing 4,376,000 13.b.2 Federal funds purchased and securities sold under agreements to repurchase: RCON a. Federal funds purchased in domestic offices (2) B993 14.a RCFD b.Securities sold under agreements to repurchase (3) B995 0 14.b Trading liabilities (from Schedule RC-D) 253,000 15 Other borrowed money (includes mortgage indebtedness and obligations under capitalized leases) (from Schedule RC-M) 16 17. and 18.
